DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/24/2022 has been received and entered into the case. Claims 1, 4, 11-26, 55-57 are pending. Claims 16-26 are withdrawn. Claims 1, 4, 11-15, 55-57 have been considered on the merits.  All arguments and amendments have been considered.
The previous rejection of Claims 1, 4, 11-15, 55-57 rejected under 35 U.S.C. 101 is withdrawn in light of applicants claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the identifying step" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant amended claim 1 to remove the “identifying step”. 

Maintained rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-15, 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis et al. (US20100248302, IDS) in view of Benoff et al. (US6258525, IDS) in further view of Selvaraj et al. ( J. of Androl., 2007, p. 588-599). 
Travis teach a method for determining sperm capacitation and male fertility comprising treating a sample of in vitro capacitated sperm with a fluorescent label, particularly cholera B toxin, which stains GM1 for localization patterns (0026, for example). Travis teach a method comprising exposing a sperm sample from a male to non-capacitating conditions to obtain an in vitro non-capacitated sperm sample, i.e. a pattern of normal distribution of GM1 can be determined in non-capacitated sperm under living or defined fixation conditions (0010) and regarding claims 1 and 13, exposing another sperm sample to capacitating conditions for 45 minutes to obtain an in vitro capacitated sperm sample to determine whether the sperm have responded to capacitating stimuli in the medium with which they were incubated (0035, 0038, 0055, 0056) and to evaluate a percent of sperm that are capable of responding to capacitation conditions which therefore provides predictive information of the sperms ability to undergo specific stages of capacitation and competency to fertilize an egg (0029) and used to identify approaches in assisted reproduction methods (0013). Gm1 distribution patterns from fertile males are used as “control” or “normal” to declare whether sperm are normal or abnormal (0029).  They teach that GM1 distribution patterns and comparisons with controls provide a more accurate determination of capacitation ability (0036, 0038) and regarding claim 11, sperm morphology is observed with the patterns (0036).   Various staining patterns are identified and a frequency chart is obtained for each pattern (0039, 0040) and then used for comparison. 
Regarding claim 57, the staining patterns are then used by physicians to decide between assisted reproduction methods including ICSI if sperm are determined to be abnormal or artificial insemination or IVF is sperm show normal patterns of GM1 upon exposure to capacitation conditions (0046). 
Regarding the treatment times of claim 13, Travis teaches treating for 45 minutes to minimize the percent of sperm that would undergo spontaneous acrosomal exocytosis; however they teach that longer incubation times would show a pattern shift (0056). Thus, capacitation treatment time is a result effective variable which would be optimizable by the skilled artisan by routine experimentation. 

Regarding the limitations of determining a percentage of AA GM1 plus APM GM1 patterns and determining a late or standard in vivo capacitation time associated with the determined percentage, wherein a difference in t0 and t1 greater than one standard deviation from a standard of 35% indicates a late in vivo capacitation time, or less than one standard deviation from the standard 35% indicates a standard in vivo capacitation time. Travis teaches evaluating the percent of sperm that are capable of responding to stimuli for capacitation thereby providing predictive/diagnostic information about the ability of the sperm to undergo specific stages of capacitation and be competent to fertilize an egg.  The cells are fixed with 0.004% paraformaldehyde, prior to labeling to localize GM1 (0029) wherein a reference percentage of AA localization patterns plus APM localization patterns/total GM1 localization patterns, based on distribution statistics of a known fertile population corresponding to: greater than a percentage that is one standard deviation below the reference mean percentage indicates fertile, thus, one can track the percentage of sperm in a population, which are capable of responding to capacitating stimuli (0038, 0039, 0040); the GM1 distribution patterns are used to determines a sperms ability to respond to capacitation conditions (0038-0047). FIG. 4 is a graphical representation of the relative distribution of patterns seen in FIG. 3, when murine sperm are incubated under different conditions. The figure shows the mean percentages of sperm having patterns A, B and C with the associated standard deviations (0021, Fig. 4) less than a percentage that is one standard deviation below the reference mean percentage and greater than a percentage that is two standard deviations below a reference mean percentage indicates sub-fertile. The number and frequency of each type of staining pattern is recorded and the data for each test sample is compared to the control pattern. Samples may be designated as abnormal and suggestive of sub-fertility/infertility because of staining patterns unique to the test samples (i.e., abnormal localization as shown herein in FIG. 8) or on the basis of deviated frequencies of staining patterns from that observed in the controls (0040); less than a percentage that is two standard deviations below the reference mean percentage indicates infertile. Thus, one of ordinary skill in the art could calculate a ratio for a sum of the number of AA localization patterns and number of APM localization patterns over a sum of the total number of GM1 labeled localization patterns for the labeled fixed in vitro capacitated sperm sample to determine a sperms ability to respond to capacitation and make a prediction about its in vivo capacitation times. To compare the shifts in population tendencies, the numbers were converted to percentages prior to graphing (0056). Travis teaches measuring percent of sperm cells in a sample having AA or APM equivalent measures (0029). They teach reproducible changes in the pattern of GM1 localization can be observed in sperm that are first incubated with different external stimuli, and then are fixed to evaluate the percent of sperm that are capable of responding to stimuli for capacitation.  Cells are fixed with 0.004% paraformaldehyde, prior to labeling to localize GM1. Under this fixation condition, we see reproducible patterns of movements of GM1 specifically induced in only those cells that are responding to the stimuli (0031) using 0.004% paraformaldehyde as a fixative (Fixative A in Table 1), almost all non-capacitated sperm show a post-acrosomal pattern (PAPM). After incubation of sperm with bicarbonate alone, approximately 40% of the cells show signal over the apical acrosome(AA) as well as over the post-acrosomal plasma membrane (PAPM). After incubation of the sperm with cyclodextrin, approximately 40% of the cells showed a diffuse pattern throughout the head of the sperm. Travis teaches determining the percentage AA, i.e. AA/PA and APM, i.e. D, diffuse pattern (Table 1 shows the percentage of each class under different fixation and capacitating conditions, Fig. 3 shows staining patterns B and C that correspond to the applicants AA and APM, Fig. 4 shows percentage of each GM1 localization). Travis further teaches determining a fertility status associated with a percentage of measured GM1 classes of sperm in a sample (0039).  They teach a method for determining the pattern of GM1 distribution in non-capacitated sperm in a species and determining the change in this pattern or redistribution during capacitation. A control pattern can be generated for a given species by evaluating the pattern from a large sample of individuals who have been classified as fertile. A frequency chart is obtained for each pattern which serve as a control or standard staining pattern (0040). The number and frequency of each type of staining pattern is recorded. Samples may be designated as abnormal and suggestive of sub-fertility/infertility on the basis of deviated frequencies of staining patterns from that observed in the controls. 
Regarding claim 4, Travis teach that the observed patterns can enable a clinician to decide between several known assisted reproductive techniques including intra-cytoplasmic sperm injection (ICSI) if sperm are abnormal or artificial insemination or IVF if sperm show normal patterns of GM1 prior to or upon capacitation conditions (0046). They teach that this information would allow for early detection saving time and cost in IVF and can be used to predict future male reproductive fitness (0047). Therefore, it would be have been obvious before the effective filing date of the claimed invention, that one of ordinary skill in the art could use the method of Travis to compare obtained GM1 localization percentages according to Travis to reference percentages to determine capacitation responses predicative of capacitation ability of the sperm and that the obtained percentages would be indicative of capacitation and fertility status given the controls. Further, one would have a reasonable expectation of successfully predicting capacitation times, fertility and status and proceeding with a reproductive approach given that Travis teaches that the method requires little time for assessing sperm function and thus can be used by physician or veterinarians to decide between assisted reproduction methods including ICSI for abnormal sperm cells or low fertility sperm or AI or IVF for those sperm showing normal GM1 patterns prior to and upon exposure to capacitating stimuli (0046).  
Travis does not expressly recite determining a percentage of t0 AA localization patterns plus APM localization patterns for determining in vivo capacitation times, nor does Travis teach that a reference percentage of AA +APM GM1 localization patterns corresponding to: greater than 35 % indicates a late in vivo capacitation time; one standard deviation below 35 % indicates a standard in vivo capacitation time. However, by tracking patterns throughout capacitation and comparing with a frequency chart, one would be able to make a determination of whether or not the sperm present late or standard capacitation times. Travis then uses said comparisons to determine an appropriate reproduction approach corresponding to the sperms capacitation ability based on GM1 distribution patterns and thus their fertility status.  
Benoff teaches detecting capacitation induced changes in the sperm cell and whether the patient is infertile. A sperms ability to undergo fertilization depends on its ability to undergo maturation, i.e. capacitation. Thus, capacitation can be used as a predictor of fertile or infertile sperm and if the sperm would be a candidate for IVF, for example (col. 1-4, col. 10, lines 1-46).  Benoff also teaches determining percentages of mannose lectin labeled patterns before and after capacitation (col. 1, lines 20-30). Benoff teach fluorescent labeling of a surface lectin that resembles the labeling of GM1 staining patterns (col 4, In 20-21) and further teaches using percentages of said staining patterns to establish cutoff % and statistical measures of fertility/infertility based upon said capacitation and staining patterns (col. 1, col 5, ln 51-54).  The difference in labeling pattern for fertile and infertile sperm are statistically significant and are predictive of fertility (col. 8, lines 1-10). FIG. 2 (upper) shows fluorescence patterns found on sperm after mannose lectins have been labeled with FITC-labeled mannosylated BSA, showing three distinct and different labeling patterns, identified as I, II and III, wherein the patterns are indicators of fertility or infertility (col. 5, lines 1-9, col 10, lines 13-25).  They determine that when sperm samples before and after capacitation are compared, they find a substantial difference in labeled pattern II between fertile and infertile sperm. They determine whether the total percent of sperm cells having label binding pattern II or III, indicating fertility, is greater than or below about 20%. Although the preferred threshold for distinguishing fertile from infertile sperm is stated to be 20% in this example, it is intended that other percentages might be used as thresholds as well, such as 15%, 20%, 25%, 30%, 35%. They teach that it may be desirable to consider all sperm having less than 15% labeling as infertile, and thus poor candidates for IVF, and to consider all sperm having more than 25% as being fertile, and being suitable candidates for IVF (col. 10, lines 10-47, Fig 5A, col 16, lines 41-49).  They teach a Student's t Test for paired comparisons ... a significant difference (P=0.003) in the net increase in sperm capable of pattern II Man-FITC-neoglycoprotein ligand binding upon exposure to capacitating conditions was detected between the fertile and infertile groups. The magnitude of this difference can best be viewed by comparing the mean percent positive for the fertile group, 42.2%, where almost half of all incubated sperm exhibit pattern II binding, with the mean percent positive for the infertile group, where a mere 1.5% of the sperm exhibit pattern II binding. 
Given the teachings of Benoff and Travis, it would have been obvious to an artisan of ordinary skill to experiment with using GM1 staining patterns of Travis to set threshold percentages, such as 25% or 35% as indicating a sperms capacitation status as well as a fertile sample and 15% as infertile, and further to use statistical cutoff, as a probability or std. deviations from the mean to further rank capacitation and fertility, because as taught by Benoff, said methods are a clinically useful means of testing sperm samples to determine capacitation ability, fertility or infertility and one would be apprised of measuring patterns, determining a percentage of well-known localization patterns indicative of capacitation and fertility and comparing the obtained percentages to a reference sample to determine the samples status to identify a method to achieve fertilization.  The art indicates preferred ART methods for sperm which have been identified as being abnormal or less fertile and methods in which fertile sperm can be used. 
Regarding the limitations of a first and second plurality of fluorescently labeled in vitro capacitated sperm claim 1, Travis and Benoff do not expressly teach treating a second sample of in vitro capacitated sperm cells with a fluorescence label, wherein the second sample of in vitro capacitated sperm cells and first sample of in vitro capacitated sperm cells are associated with the same male, treating, obtaining, measuring.  
Travis teaches multiple uses of samples from the same donor (0014).  Thus it would have been obvious to one of ordinary skill in the art to treat a first and second samples of capacitated cells for in vitro-fertilization and for obtaining one or more t1-fluorescence images displaying one or more GM1 localization patterns. 
Benoff further teaches fluorescence images being obtained at post capacitation time t1, wherein t1 is greater than t0 or greater than 18 hours (col 4, Iines 20-21, col 14, Iines 53-55).  They teach characteristic binding patterns are seen, both in untreated specimens and in those incubated at 37°C for 1 to 18 hours or for 3 days. Benoff teaches comparing labeling for samples having different times for capacitation. An artisan of ordinary skill would have readily appreciated that samples taking extended time for capacitation would benefit from longer in vivo capacitation times
Both Travis and Benoff further teach obtaining one or more t1 fluorescence images displaying one or more localization patterns associated with t1-fluorescence labeled in vitro capacitated sperm cells, measuring a number of apical acrosome (AA)localization patterns, a number of acrosomal plasma membrane (APM) localization patterns and a total number of GM1 localization patterns for the t1-fluorescence labeled in vitro capacitated sperm cells displayed in the t1 fluorescence images to determine a percentage of t1 AA localization patterns plus APM localization patterns, wherein % cutoff (e.g. 35%) and statistical measures are used to rank capacitation ability and fertility, as discussed for claim 1. Benoff teaches the use of said localization patterns to rank fertility based on both percentage cutoffs (e.g. 25%, 30%, 35%) and significant differences (e.g.P=0.003) between fertile and infertile samples.  Benoff teaches comparing labeling for samples having different times for capacitation. 
One of ordinary skill would have readily appreciated that samples that took extended time for capacitation would benefit from longer in vivo capacitation times, thus it would have been obvious to experiment with extending in vivo capacitation time in said samples such as to more than 12 hours. Thus, based on the teaching of Travis and Benoff, it would have been obvious to an artisan of ordinary skill to 1) determine the in vivo capacitance time and 2) determine a reproductive approach to use in order to achieve fertilization by combining the use of staining patterns of Travis with the cutoff/threshold/ ranking of Benoff that is based on % patterns using a similar stain, because as taught by Benoff, said methods are a clinically useful means of testing sperm samples to determine fertility or infertility, and as taught by Travis, the pattern associated with capacitation is a predictive tool for fertility in a sample.

Regarding claims 55-56, Travis and Benoff do not expressly teach that the male has at least normal or less than normal sperm concentration; however, Travis and Benoff teach identifying a reproductive approach based on localization patterns. Travis further teaches that the reproductive approach for medium fertility status or for low fertility status consisting of in vitro fertilization or intracytoplasmic sperm injection (0046) be used as a diagnostic assay when assessing male fertility to enable the physician or veterinarian to decide between several methods of assisted reproduction such as intra-cytoplasmic sperm injection (if the sperm were abnormal), or artificial insemination or in vitro fertilization (if the sperm showed normal patterns of GM1 prior to and upon exposure to capacitating stimuli and stimuli for acrosomal exocytosis).  Intracytoplasmic sperm injection would be used for very low fertility status such as abnormal sperm, because it does not require penetration of the egg. Intercourse would also be an obvious choice for a male having at least normal sperm concentration because it would have been obvious to one of ordinary skill in fertility art to recommend and proceed with the least involved or costly alternative, such as intercourse, if sperm concentration is normal and the % localization indicates standard in vivo capacitation time. Travis and Benoff do not expressly teach that the male has less than normal sperm concentration and standard in vivo capacitation time, and that the reproductive approach would be intracervical insemination (ICI), for example, however, it would have been obvious to one of ordinary skill in fertility art to recommend and proceed with the least involved or costly alternative, such as intracervical insemination (ICI) if sperm concentration is less than normal and the % localization indicates standard in vivo capacitation time. It would have been obvious to one of ordinary skill in fertility art to recommend the least involved or costly alternative, such as intercourse and late in vivo capacitation time, if sperm concentration is normal and fertility status based on localization patterns is at least one standard deviation below 35%.
Regarding claim 14, various fixation conditions can be used for determination of GM1 distribution patterns. Cells are fixed with amounts of paraformaldehyde.  Fixation conditions are identified which show a distinct and reproducible staining pattern. They teach that identifiable and reproducible differences in the pattern of distribution of GM1 in these rafts can be correlated with the presence of specific stimuli known to be involved in triggering of the process of capacitation and/or acrosomal exocytosis (the “acrosome reaction") (0007, 0011, 0030, 0036, 0038).  The results are shown in Fig. 5. Labeling of GM1 is seen concentrated in the region of the apical acrosome, (0057) and characterizing a fertility status of the male based on the identified GM1 labeled localization patterns, which can identify defects in the sperm which may then be suggestive of abnormal sub-fertility and infertility due to staining patterns (0039, 0040).  While Travis not specify how long the cells are fixed for, they teach that fixation conditions may vary and are therefore optimizable by the skilled artisan by routine experimentation. In addition Travis teach that the whole test is performed within hours (0045, 0047

Regarding claim 15, Travis teach that the GM1 localization patterns can be used to study effects of and sperm plasma membrane integrity due to different environments including cryopreservation and cryopreservation media. They teach that cryopreservation is often used in ART.  GM1 is found on the plasma membrane of sperm in location prior to and after capacitation and during acrosomal exocytosis and thus can be used as a marker to determine how cryopreservation affects the organization of the membrane sub-domains (0042). They teach that sperm can be labeled at various stages of cryopreservation as well as fixed (0043-0044). 

Regarding claim 12, Travis obtain one or more t0-fluorescence images displaying one or more GM1 localization patterns in the labeled in vitro capacitated sperm, said GM1 labeled localization patterns being an apical acrosome (AA) GM1 localization pattern, an acrosomal plasma membrane (APM) GM1 localization pattern and AA/PA pattern and all other labeled GM1 localization patterns. In table 1, Pattern A stands for "acrosomal," pattern “D" stands for diffuse, pattern “AA/PA” stands for “apical acrosome and post-acrosomal” and "PA" stands for “post-acrosomal.” "NC” stands for non-capacitating and "CAP" stands for capacitating (in the presence of both cyclodextrin and bicarbonate)(0031).  For example, they teach that they have observed that in living mouse sperm prior to capacitation, GM1 is localized within the sperm head to the plasma membrane overlying the acrosome. GM1 has also been observed in the mid-piece and principal piece of the flagellum (0008, 0031, Table 1, for example).  In addition, the pattern of GM1 distribution in capacitated sperm and its ability to undergo redistribution associated with acrosomal exocytosis when compared with a normal population is used as a diagnostic tool for male infertility (0013) and can help  clinicians identify suitable assisted reproduction methods (0013). They teach comparing the labeled GM1 localization patterns for the labeled fixed in vitro non-capacitated sperm sample to the labeled GM1 localization patterns for the labeled fixed in vitro capacitated sperm sample; based on the comparison, assigning the apical acrosome (AA) GM1 localization pattern and the acrosomal plasma membrane (APM) GM1. The patterns are used to evaluate male fertility deficiencies (0045).  

Regarding claim 12, Travis does not teach Lined-cell, INTER, or ES localization patterns. 

Selvaraj teach treating capacitated sperm with the fluorescence label cholera toxin B to bind to GM1 to visualize membrane subdomains in sperm in capacitated and non-capacitated states. Selvaraj observe GM1 localization patterns in the AA, AA/PA, APM, PAPM, AA/ES subdomains and pattern D which according to Selvaraj denotes a diffuse localization, i.e. DIFF (p. 591, Results section, Fig. 1 A and B, Fig. 2 A and B). Selvaraj teaches said patterns could be useful when deciding between technologies of assisted reproduction such as ICSI or IVF or when screening for male fertility (p. 597, last parag.). Selvaraj does not expressly recite Lined-Cell localization pattern and INTER localization pattern, however, based on the applicant’s Fig. 4, INTER and Lined-cell are similar to ES and AA/PA, and thus, similar to AA/ES and AA/PA of Selvaraj. Thus based on patterns known in the art, it would have been obvious to an artisan of ordinary skill to include the claimed patterns.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12-14, 55, 56 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, 35-42 of copending Application No. 15512357 (reference application) in view of Travis (US2010/0248302). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both drawn to methods comprising obtaining capacitated sperm sample, fixing, staining to identify GM1 patterns of said sperm sample which is indicative of fertility status and selecting a reproduction approach. Both claim sets overlap in scope in that they also compare percentages of GM1 patterns to a reference percentage to determine fertility status, i.e. based upon capacitation and GM1 patterns.  The instant claims are include determining a difference in percentage of t0 and t1 indicating in vivo capacitation times not required by the reference claims; however Travis teaches obtaining control or standard patterns of GM1 staining from normal fertile individuals to which the test samples are compared to (0039, 0040).  The test samples can be identified as abnormal or sub-fertile or infertile based upon capacitation staining patterns or on the basis of deviated frequencies of patterns from the control patterns (0040) and can be used to evaluate capacitation (0045) because the GM1 patterns provide ultra-structural level organizations associated with capacitation and thus fertilizing ability. The localization patterns can be obtained in hours and can be used early in reproduction processes including IVF to decide between normal fertilization methods including AI and IVF for normal patterns or ICSI for abnormal or subfertile sperm (0046). The information obtained is a time saver during IVF procedures (0046).  The patterns are also used to predict future male reproductive fitness (0047). Thus, although Travis does not provide specific percentages, i.e. greater or less than 35%, one of ordinary skill in the art would have a reasonable expectation of successfully calculating said percentages given that control localization GM1 patterns are known and used for comparison to test samples to determine redistribution patterns (in response to capacitation conditions) which are indicative of a sperm response to capacitation and thus sperm fertility status.  One would be able to determine differences in percentages in capacitation times when practicing the method of Travis.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1,12-14, 55-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 14-18, 21-24 of U.S. Patent No. 10539555 (previously Appl. No.15435875) in view of Travis (US2010/0248302). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both drawn to methods of identifying fertility status comprising obtaining capacitated sperm sample, fixing, treating with a label molecule to identify GM1 localization patterns of said sperm sample selected from APM, PAPM, ES, INTER, DIFF patterns, determining AA and APM patterns and total GM1 localization patterns, comparing to a reference value and  determining fertility status. The instant claims are include determining a difference in percentage of t0 and t1 indicating in vivo capacitation times not required by the reference claims; however Travis teaches obtaining control or standard patterns of GM1 staining from normal fertile individuals to which the test samples are compared to (0039, 0040).  The test samples can be identified as abnormal or sub-fertile or infertile based upon capacitation staining patterns or on the basis of deviated frequencies of patterns from the control patterns (0040) and can be used to evaluate capacitation (0045) because the GM1 patterns provide ultra-structural level organizations associated with capacitation and thus fertilizing ability.  The localization patterns can be obtained in hours and can be used early in reproduction processes including IVF to decide between normal fertilization methods including AI and IVF for normal patterns or ICSI for abnormal or subfertile sperm (0046). The information obtained is a time saver during IVF procedures (0046).  The patterns are also used to predict future male reproductive fitness (0047). Thus, although Travis does not provide specific percentages, i.e. greater or less than 35%, one of ordinary skill in the art would have a reasonable expectation of successfully calculating said percentages given that control localization GM1 patterns are known and used for comparison to test samples to determine redistribution patterns (in response to capacitation conditions) which are indicative of capacitation thus corresponding to sperm fertility status.  One would be able to determine fertility status and capacitation times when practicing the method of Travis.  

Claim 1, 12-14, 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-38, 40, 43-46, 49, 50, 51, 52, 54, 57-60 of copending Application No. 16714319 (reference application) in view of Travis (US2010/0248302). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both drawn to methods of identifying fertility status comprising obtaining capacitated sperm sample, fixing, treating with a label molecule to identify GM1 localization patterns of said sperm sample selected from APM, PAPM, ES, INTER, DIFF patterns, determining AA and APM patterns and total GM1 localization patterns, comparing to a reference value and  determining fertility status. The instant claims are include determining a difference in percentage of t0 and t1 indicating in vivo capacitation times not required by the reference claims; however Travis teaches obtaining control or standard patterns of GM1 staining from normal fertile individuals to which the test samples are compared to (0039, 0040).  The test samples can be identified as abnormal or sub-fertile or infertile based upon capacitation staining patterns or on the basis of deviated frequencies of patterns from the control patterns (0040) and can be used to evaluate capacitation (0045) because the GM1 patterns provide ultra-structural level organizations associated with capacitation and thus fertilizing ability.  The localization patterns can be obtained in hours and can be used early in reproduction processes including IVF to decide between normal fertilization methods including AI and IVF for normal patterns or ICSI for abnormal or subfertile sperm to proceed with (0046). The information obtained is a time saver during IVF procedures (0046).  The patterns are also used to predict future male reproductive fitness (0047). Thus, although Travis does not provide specific percentages, i.e. greater or less than 35%, one of ordinary skill in the art would have a reasonable expectation of successfully calculating said percentages given that control localization GM1 patterns are known and used for comparison to test samples to determine redistribution patterns (in response to capacitation conditions) which are indicative of capacitation thus corresponding to sperm fertility status.  One would be able to determine fertility status and capacitation times when practicing the method of Travis.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10, 11, 14, 27-30 of copending Application No. 17051912 (reference application) in view of Travis (US2010/0248302). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are both drawn to methods of identifying fertility status comprising obtaining capacitated sperm sample, fixing, treating with a label molecule to identify GM1 localization patterns of said sperm sample selected from APM, PAPM, ES, INTER, DIFF patterns, determining AA and APM patterns and total GM1 localization patterns, comparing to a reference value and  determining fertility status. The instant claims are include determining a difference in percentage of t0 and t1 indicating in vivo capacitation times not required by the reference claims; however Travis teaches obtaining control or standard patterns of GM1 staining from normal fertile individuals to which the test samples are compared to (0039, 0040).  The test samples can be identified as abnormal or sub-fertile or infertile based upon capacitation staining patterns or on the basis of deviated frequencies of patterns from the control patterns (0040) and can be used to evaluate capacitation (0045) because the GM1 patterns provide ultra-structural level organizations associated with capacitation and thus fertilizing ability.  The localization patterns can be obtained in hours and can be used early in reproduction processes including IVF to decide between normal fertilization methods including AI and IVF for normal patterns or ICSI for abnormal or subfertile sperm to proceed with (0046). The information obtained is a time saver during IVF procedures (0046).  The patterns are also used to predict future male reproductive fitness (0047). Thus, although Travis does not provide specific percentages, i.e. greater or less than 35%, one of ordinary skill in the art would have a reasonable expectation of successfully calculating said percentages given that control localization GM1 patterns are known and used for comparison to test samples to determine redistribution patterns (in response to capacitation conditions) which are indicative of capacitation thus corresponding to sperm fertility status.  One would be able to determine fertility status and capacitation times when practicing the method of Travis.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, applicant argues that Travis does not teach the reference percentage range recited in claim 1, i.e. t0 AA localization patterns plus APM localization patterns for determining in vivo capacitation times, nor the greater than 35% indicating a late in vivo capacitation time and one standard deviation below 35% indicating a standard capacitation time.  Applicant argues that he Examiner relies upon Benoff to cure the deficiencies of Travis. 
It is the Examiners position, as previously stated, that Travis does teach GM1 localization patterns as claimed, namely, AA and APM patterns (signal in the plasma membrane overlying the acrosome, 0008, 0031, for example), in addition to PAPM and Diffuse (0031, Table 1, for example).  Travis states (0008) “In sperm exposed to reagents meditating sterol efflux…a signal in the plasma membrane overlying the acrosome… was observed”.   In addition, Selvaraj teaches APM pattern. Travis teaches the distribution patterns of GM1 is correlated with capacitation and the acrosome reaction (0007-0016), which are highly reproducible and are “redistributed” in response to capacitation and the acrosome reaction (0010-0013) and redistribution patterns compared to control patterns can be used for assessing capacitation and used as a diagnostic tool for male infertility (0012) and to identify suitable approaches in ART methods (0013, 0014).  Travis teaches obtaining GM1 localization patterns when sperm are exposed to external stimuli, i.e. capacitation and acrosome reaction conditions, and measuring the number of AA, APM and total GM1 patterns for in vitro capacitated sperm compared to a reference sperm patterns from fertile males and non-capacitated sperm (0029, 0031, Table 1, 0039).  Travis measure A, D, AA/PA, and PA patterns Table 1, Fig. 4, for example) and use the obtained patterns to evaluate the percent of sperm which respond to capacitation conditions and provide predictive and diagnostic information about the sperms ability to undergo specific stages of capacitation and their competency to fertilize an egg (0029, and additionally 0030-0031, 0036, 0038).  Travis teach obtaining the control or standard patterns of GM1 staining from normal fertile individuals to which the test samples are compared to (0039, 0040).  The test samples can be identified as abnormal or sub-fertile or infertile based upon capacitation staining patterns or on the basis of deviated frequencies of capacitation GM1 localization patterns from the control patterns (0040) and can be used to evaluate male fertility deficiencies (0045) because the GM1 patterns provide ultra-structural level organizations associated with capacitation and thus fertilizing ability. The localization patterns can be obtained in hours and can be used early in reproduction processes including IVF to decide between normal fertilization methods including AI and IVF for normal patterns or ICSI for abnormal or subfertile sperm (0046). The information obtained is a time saver during IVF procedures (0046).  The patterns are also used to predict future male reproductive fitness (0047). Thus, although Travis does not provide specific percentages, i.e. greater or less than 35%, one of ordinary skill in the art would have a reasonable expectation of successfully calculating said percentages given that control localization GM1 patterns are known and used for comparison to test samples to determine redistribution patterns (in response to capacitation conditions) which are indicative of sperm fertility status.  One would be able to determine fertility and capacitation status when practicing the method of Travis because Travis exposes sperm to capacitating conditions and measures localization patterns through capacitation and compares the sperm to normal capacitating sperm controls to determine the sperms capacitation responses. Travis is able to use the data to identify the most successful reproductive approach including ICSI, IVF and AI based upon the sperms fertility status identified through the capacitation patterns. Travis suggests reproductive approaches based upon the sperms capacitation patterns and fertility status.  
Applicant argues that Benoff identifies threshold percentage comparisons for mannose lectins on the surface of sperm and the Examiner has not demonstrated any correlation between AA plus APM patterns and the mannose lectin patterns. Applicant argues that mannose lectin patterns are different from what is being analyzed in the present invention.
While the Examiner recognizes that Benoff measures distribution patterns of mannose lectins on the sperm cells to determine infertility during capacitating conditions, Benoff is relied upon to support the Examiners position that a posita given the teachings of Travis and Benoff who each use staining patterns as measures of measures of fertility/infertility would have a reasonable expectation of successfully using said measured patterns to establish cutoff % and statistical measures of fertility/infertility.  In Benoff, for example, the difference in labeling pattern for fertile and infertile sperm are statistically significant and are predictive of fertility (col. 8, lines 1-10). FIG. 2 (upper) shows fluorescence patterns found on sperm after mannose lectins have been labeled with FITC-labeled mannosylated BSA, showing three distinct and different labeling patterns, identified as I, II and III, wherein the patterns are indicators of fertility or infertility (col. 5, lines 1-9, col 10, lines 13-25).  They determine that when sperm samples before and after capacitation are compared, they find a substantial difference in labeled pattern II between fertile and infertile sperm. They determine whether the total percent of sperm cells having label binding pattern II or III, indicating fertility, is greater than or below about 20%. Although the preferred threshold for distinguishing fertile from infertile sperm is stated to be 20% in this example, it is intended that other percentages might be used as thresholds as well, such as 15%, 20%, 25%, 30%, 35%. They teach that it may be desirable to consider all sperm having less than 15% labeling as infertile, and thus poor candidates for IVF, and to consider all sperm having more than 25% as being fertile, and being suitable candidates for IVF (col. 10, lines 10-47, Fig 5A, col 16, Iines 41-49).  They teach a Student's t Test for paired comparisons ... a significant difference (P=0.003) in the net increase in sperm capable of pattern II Man-FITC-neoglycoprotein ligand binding upon exposure to capacitating conditions was detected between the fertile and infertile groups. Thus, given the combination Travis with Benoff, one would have a reasonable expectation of successfully determining a fertility status and capacitation ability of sperm based upon compared capacitation patterns. 
Applicant argues that a key element of “incubating for a specific time period, sperm cells from the male under conditions to promote capacitatioin prior to use in a reproductive approach and proceeding with a reproductive approach is not taught or suggested by the references. 
Travis teaches that the GM1distribution patterns are used as a diagnostic tool for male infertility and useful for clinicians to identify suitable approaches in assisted reproduction methods (0012, 0013). They teach that because GM1 is a marker for the organization of discrete plasma membrane sub-domains, and because its redistribution reflects a response to capacitating stimuli  and stimuli for the acrosomal exocytosis, it can provide information providing the ability of the cells to undergo changes associated with fertilizing ability and can be used as a diagnostic assay when assessing male infertility, including humans, which can enable physicians to decide between several ART methods including ICSI, AI or IVF depending on the  GM1 patterns shown (0045, 0046). Regarding the identification of a time period for incubating sperm cells to promote capacitation, the method of Travis teaches that through capacitation a change, i.e. the number and frequency of each type of staining pattern is recorded and the data for each test sample is compared to the control pattern (sample of normal semen who are identified as fertile (0039)) to identify whether or not sperm respond to capacitating stimuli in medium in which they were incubated for a time period, which allows an individual to obtain detailed information regarding the ability of sperm to respond to different stimuli for capacitation and acrosomal exocytosis (0038-0040). Various staining patterns are identified as is frequency to obtain a frequency chart for each pattern (0039, 0040). Various protocols relating to storage medium, incubation medium, processing of semen or contraception can be determined by assessing the redistribution patterns (0041, 0045, 0046). Thus, an individual would be expected to be able to successfully identify and proceed with a reproductive approach as well as the most suitable time period for incubating sperm under conditions to promote capacitation, given that the method allows for GM1distribution patterns to be used as a diagnostic tool for male infertility and useful for clinicians to identify suitable approaches in assisted reproduction methods (0012, 0013) and that through capacitation the number and frequency of each type of staining pattern is recorded and the data for each test sample is compared to the control pattern (sample of normal semen who are identified as fertile (0039)) to identify whether or not sperm respond to capacitating stimuli in medium in which they were incubated for a time period, which allows an individual to obtain detailed information regarding the ability of sperm to respond to different stimuli for capacitation and acrosomal exocytosis (0038-0040). Various staining patterns are identified as is frequency to obtain a frequency chart for each pattern (0039, 0040). Various protocols relating to storage medium, incubation medium, processing of semen or contraception can be determined by assessing the redistribution patterns (0041, 0045, 0046). Therefore, one would is able to compare patterns to determine the time period necessary to promote capacitation when compared to normal fertile patterns. 

The ODP rejections are maintained. Applicants argue that in view of the amendments, Applicants traverse the rejection and request reconsideration of the rejections. Applicant does not address specific claim amendments and limitations which are or were not rejected. The rejections are maintained for reasons of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632